Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term Pluronic® F127, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 objected to because of the following informalities:  
(1) For clarity the punctuation used at the end of Step 4) should be “;”.
(2) A space should be inserted in “mesoporouspolydopamine” in lines 13 and 15.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
Claim 1 recites the limitation "the distilled water" in line 8-9 and “the dissolved mixture” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation is referring to the poured distilled water or the distilled water of the stirred mixture of distilled water and ethanol, or both, or some other distilled water.  For the purpose of examination, the limitation will be treated as “dissolving dopamine hydrochloride and trismethylaminomethane (Tris) in distilled water to form a dissolved mixture; adding the dissolved mixture to”.
Claim 1 recites the limitation "the mixed solution of Step 1.1)" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, Step 1.1) will be treated as “at ambient temperature to form a mixed solution”.
Claim 1 recites the limitation "in the Step" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to which step the limitation is referring.  For the purpose of examination, the limitation will be treated as “wherein”.
Claim 1 recites the limitation "the titanium material" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a titanium material”.
Claim 1 recites the limitation "the solution" in line 26.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which solution the limitation is referring.  For the purpose of examination, the limitation will be treated as “the solution of 3-aminopropyltriethoxysilane (APTES)”.
Claim 1 recites “the titanium material” in line 36.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation is referring to the titanium material of 2.1 or the Ti-M substrate of 3.2.  For the purpose of examination and based on the language of Step 4.1, the limitation will be treated as “the Ti-M substrate”.
Claim 1 recites the limitation “non-invasive functional titanium material for eliminating the biomembrane and accelerating bone formation with a photothermal/photodynamic effect triggered by a long-range near-infrared light (NIR)”.  The “the biomembrane” correlates to the biomembrane of the preamble; however, is unclear if the titanium material is the “titanium implant with a function of eliminating a surface biomembrane” of the preamble.  If the titanium material is the titanium implant of the preamble, it is unclear how an implant could be “non-invasive”.  If the titanium material is not the titanium implant of the preamble, it is unclear how the titanium material eliminates the biomembrane because this is the function of the implant.  For the purpose of examination, the limitation will be treated as “finally preparing the biomedical titanium implant for eliminating the biomembrane and accelerating bone formation with a photothermal/photodynamic effect triggered by a non-invasive long-range near-infrared light (NIR)”.
Claim 1 recites the limitation “the titanium material is referred to as Ti-M/I/RGD”.  It is unclear if this limitation is referring to the titanium material of 2.1 or the non-invasive functional titanium material of 4.2.  For the purpose of examination, the limitation will be treated as “the biomedical titanium implant”.
Claim 2 recites the limitation "the “one-pot method”" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the propose of examination, the limitation will be treated as “a one-pot method”.
Claim 3 recites the limitation "the mixture in Step 1.1)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the mixture of distilled water and ethanol in Step 1)”.
Claim 4 recites the limitation "the reaction processes in Step 1.2) are respectively carried out" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Step 1.2 recites only one reaction process.  For the purpose of examination, the limitation will be treated as “the reaction in Step 1.2) is carried out”.
Claim 10 recites the limitation “the titanium material is used for eliminating a biomembrane formed on the surface of the biomedical titanium implant”.  It is unclear if this limitation is referring to the titanium material of 2.1 or the non-invasive functional titanium material of 4.2.  For the purpose of examination, the limitation will be treated as “the biomedical titanium implant is used for eliminating a biomembrane formed on the surface of the biomedical titanium implant”.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is CN 108853604 (‘604).  ‘604 teaches a method for preparing a modified titanium implant by: (1) preparing Ti modified with red phosphorous (Ti-RP) in a process including heating a titanium material placed on red phosphorous powder, (2) modifying Ti-RP with IR780 (Ti-RP-IR780) in a process including treatment of the Ti-RP surface with a solution of IR780, (3) modifying Ti-RP-IR780 with RGDC polypeptides in a process including sequential treatment of the Ti-RP-IR780 with a solution of dopamine in Tris-HCL buffer and an RGDC aqueous solution, (4) obtaining Ti-RP-IR780-RGDC by washing with water and vacuum drying (Claims 3-8).  The prior art does not teach a method as claimed including synthesizing mesoporous polydopamine nanoparticles, modifying an aminated titanium material with the synthesized nanoparticles, and subsequently modifying the titanium material with polypeptide and indocyanine green.  The prior art also does not teach the titanium material prepared by the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712